LEBAN, Senior Judge.
We review the trial court's factual findings for competent substantial evidence. See Machtinger v. Inertial Airline Servs., Inc., 937 So.2d 730, 734 (Fla. 3d DCA 2006) (noting that although review of a motion to dismiss for lack of personal jurisdiction *1126is de novo, "where the trial court's decision is based on live testimony, the appellate court defers to the trial court's determination of the facts"); Rudel v. Rudel, 111 So.3d 285 (Fla. 4th DCA 2013) (holding where case for lack of jurisdiction is based on a finding of fact, appellate court reviews findings based on competent, substantial evidence standard).
Affirmed.